Curia.

The rule to discontinue was irregular. It is not of course to enter a rule to discontinue without costs, on receiving a plea of the defendants’ discharge under the insolvent act. This can be done only upon special motion, and under circumstances to be shown on affidavit and approved by the Court. We should grant the motion, therefore, as applied for, but it comes too late. Judgment is perfected. Where an issue is joined in a cause, a motion to stay proceedings for non-payment of the costs of a former action, may be made before trial in the second. (Cuyler v. *504Vandcrwerk, 1 John. Cas. 247.) But clearly, it cannot he ma(je after judgment.
Motion denied.